     Case 1:21-cv-00395-HYJ-RSK ECF No. 2, PageID.9 Filed 05/12/21 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION
                                          ______

WILLIE LEE PARTEE,
                       Plaintiff,                     Case No. 1:21-cv-395

v.                                                    Hon. Hala Y. Jarbou

MICHIGAN DEPARTMENT OF
CORRECTIONS,

                       Defendant.
____________________________/

                                            OPINION

                This is a mandamus action brought by a state prisoner presumably under 28 U.S.C.

§ 1651. Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996)

(PLRA), the Court is required to “review . . . as soon as practicable after docketing a complaint in

a civil action in which a prisoner seeks redress from a governmental entity . . . .” 28 U.S.C.

§ 1915A(a). This petition for a writ of mandamus is a civil action filed by a prisoner seeking

redress from a governmental entity. See Green v. Nottingham, 90 F.3d 415, 417–18 (6th Cir.

1996). The Court must dismiss the petition if it is “frivolous, malicious, or fails to state a claim

upon which relief may be granted . . . .” 28 U.S.C. § 1915(A)(b). The petition here is frivolous

because it is duplicative. Accordingly, the Court will dismiss Plaintiff’s petition.

                                            Discussion

         Factual allegations

                Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Bellamy Creek Correctional Facility (IBC) in Ionia, Ionia County, Michigan. On

April 15, 2020, Plaintiff was paroled to the Kalamazoo Probation Enhancement Program (KPEP)
 Case 1:21-cv-00395-HYJ-RSK ECF No. 2, PageID.10 Filed 05/12/21 Page 2 of 6




from sentences for tampering with an electronic monitoring device, criminal sexual conduct, and

home invasion. Plaintiff’s time at KPEP did not go smoothly. Within weeks, he was arrested and

detained, initially in the Berrien County Jail. Eventually, he was sent back to prison.

               Those events form the foundation of Plaintiff’s claims. He claims that the MDOC

has violated his constitutional rights by keeping him in custody without formal parole revocation

proceedings or any other criminal proceedings arising from the actions that resulted in his

detention in jail and return to prison. Plaintiff asks the Court to order the MDOC to release him.

               The events of which Plaintiff complains are already the subject of two actions

Plaintiff has filed in this court: Partee v. Unknown Parties, No. 1:21-cv-133 (W.D. Mich.),

wherein Plaintiff alleges, among other things, that the MDOC has wrongfully and unlawfully

returned him to prison while he was out on parole; and Partee v. MDOC et al., No. 1:21-cv-184

(W.D. Mich.), wherein Plaintiff alleges, among other things, that the MDOC has wrongfully and

unlawfully returned him to prison while he was out on parole.

       Duplicative filing

               Plaintiffs generally have “no right to maintain two separate actions involving the

same subject matter at the same time in the same court and against the same defendants.” Walton

v. Eaton Corp., 563 F.2d 66, 70 (3d Cir. 1977). Accordingly, as part of its inherent power to

administer its docket, a district court may dismiss a suit that is duplicative of another federal court

suit. See Colo. River Water Conservation Dist. v. United States, 424 U.S. 800, 817 (1976); Adams

v. California Dep’t of Health Serv., 487 F.3d 684, 688 (9th Cir. 2007); Missouri v. Prudential

Health Care Plan, Inc., 259 F.3d 949, 953–54 (8th Cir. 2001); Curtis v. Citibank, N.A., 226 F.3d

133, 138-39 (2d Cir. 2000); Smith v. SEC, 129 F.3d 356, 361 (6th Cir. 1997). The power to dismiss

a duplicative lawsuit is meant to foster judicial economy and the “comprehensive disposition of

litigation,” Kerotest Mfg. Co. v. C-O-Two Fire Equip. Co., 342 U.S. 180, 183 (1952), and protect
                                                  2
 Case 1:21-cv-00395-HYJ-RSK ECF No. 2, PageID.11 Filed 05/12/21 Page 3 of 6




parties from “the vexation of concurrent litigation over the same subject matter.” Adam v. Jacobs,

950 F.2d 89, 93 (2d Cir. 1991).

               In addition, courts have held that a complaint that merely repeats pending or

previously litigated claims may be dismissed on PLRA screening as frivolous or malicious. See,

e.g. McWilliams v. State of Colo., 121 F.3d 573, 574 (10th Cir. 1997) (holding that repetitious

litigation of virtually identical causes of action may be dismissed as frivolous or malicious); Cato

v. United States, 70 F.3d 1103, 1105 n.2 (9th Cir. 1995) (noting that an action may be dismissed

as frivolous when the complaint “merely repeats pending or previously litigated claims); Pittman

v. Moore, 980 F.2d 994, 994–95 (5th Cir. 1993) (finding that it is “malicious” to file a lawsuit that

duplicates allegations of another pending federal lawsuit by the same plaintiff); Bailey v. Johnson,

846 F.2d 1019, 1021 (5th Cir. 1988) (holding that it was appropriate to dismiss a civil rights suit

by prison inmate where suit was duplicative of facts and allegations made in previously dismissed

suit, and merely named a different defendant whose actions formed a partial basis for the previous

suit); Risley v. Hawk, 918 F. Supp. 18, 22 (D.D.C. 1996) (holding that the district court may

dismiss an action where the complaint duplicates the allegations of other pending or previously

filed litigation, even where the previously filed actions were filed in different districts); Hahn v.

Tarnow, No. 06-cv-12814, 2006 WL 2160934, at *3 (E.D. Mich. July 31, 2006).

               A complaint is duplicative and subject to dismissal if the claims, parties and

available relief do not significantly differ from an earlier-filed action. See Serlin v. Arthur

Andersen & Co., 3 F.3d 221, 223 (7th Cir. 1993). Although complaints may not “significantly

differ,” they need not be identical. Courts focus on the substance of the complaint. See, e.g.

Bailey, 846 F.2d at 1021 (holding that a complaint was duplicative although different defendants

were named because it “repeat[ed] the same factual allegations” asserted in the earlier case).



                                                 3
 Case 1:21-cv-00395-HYJ-RSK ECF No. 2, PageID.12 Filed 05/12/21 Page 4 of 6




               Considering the substantial similarities between the parties, legal claims, factual

allegations, temporal circumstances and relief sought in the present petition and in Plaintiff’s prior

petition and complaint, the Court concludes that the present petition is duplicative with regard to

all claims raised against the MDOC. Therefore, pursuant to the Court’s inherent power and the

screening provisions of the PLRA, Plaintiff’s petition will be dismissed on the grounds that it is

wholly duplicative and, therefore, frivolous.

       Filing fees

               The PLRA amended the procedural rules governing a prisoner’s request for the

privilege of proceeding in forma pauperis. As the Sixth Circuit has stated, the PLRA was “aimed

at the skyrocketing numbers of claims filed by prisoners–many of which are meritless–and the

corresponding burden those filings have placed on the federal courts.” Hampton v. Hobbs, 106

F.3d 1281, 1286 (6th Cir. 1997). For that reason, Congress created economic incentives to prompt

a prisoner to “stop and think” before filing a complaint. Id. For example, a prisoner is liable for

the civil action filing fee, and if the prisoner qualifies to proceed in forma pauperis, the prisoner

may pay the fee through partial payments as outlined in 28 U.S.C. § 1915(b). The constitutionality

of the fee requirements of the PLRA has been upheld by the Sixth Circuit. Id. at 1288.

               In addition, another provision reinforces the “stop and think” aspect of the PLRA

by preventing a prisoner from proceeding in forma pauperis when the prisoner repeatedly files

meritless lawsuits. Known as the “three-strikes” rule, the provision states:

       In no event shall a prisoner bring a civil action or appeal a judgment in a civil action
       or proceeding under [the section governing proceedings in forma pauperis] if the
       prisoner has, on 3 or more prior occasions, while incarcerated or detained in any
       facility, brought an action or appeal in a court of the United States that was
       dismissed on the grounds that it is frivolous, malicious, or fails to state a claim upon
       which relief may be granted, unless the prisoner is under imminent danger of
       serious physical injury.



                                                  4
 Case 1:21-cv-00395-HYJ-RSK ECF No. 2, PageID.13 Filed 05/12/21 Page 5 of 6




28 U.S.C. § 1915(g). The statutory restriction “[i]n no event,” found in § 1915(g), is express and

unequivocal. The statute does allow an exception for a prisoner who is “under imminent danger

of serious physical injury.” The Sixth Circuit has upheld the constitutionality of the three-strikes

rule against arguments that it violates equal protection, the right of access to the courts, and due

process, and that it constitutes a bill of attainder and is ex post facto legislation. Wilson v. Yaklich,

148 F.3d 596, 604–06 (6th Cir. 1998).

                Plaintiff has been an active litigant in the federal courts in Michigan. In at least

three of Plaintiff’s lawsuits, the United States District Court for the Eastern District of Michigan

entered dismissals on the grounds that the cases were frivolous, malicious, and/or failed to state a

claim. See Partee v. John Doe, Case No. 2:96-cv-73376 (E.D. Mich. Dec. 17, 1996); Partee v.

Jabe, et al., Case No. 2:96-cv-70659 (E.D. Mich. Mar. 1, 1996); Partee v. Jabe, Case No. 5:92-

cv-60413 (E.D. Mich. Dec. 7, 1992). Although two of the dismissals were entered before

enactment of the PLRA on April 26, 1996, the dismissals nevertheless count as strikes. See Wilson,

148 F.3d at 604.

                Moreover, Plaintiff’s allegations do not fall within the “imminent danger”

exception to the three-strikes rule. 28 U.S.C. § 1915(g). Plaintiff does not allege facts showing

that he is in imminent danger of serious physical injury.

                Therefore, § 1915(g) prohibits Plaintiff from proceeding in forma pauperis in this

action. Plaintiff is aware that he is ineligible to proceed in forma pauperis as the Court denied him

that relief when he raised the same claims in his other two pending actions.

                Because the obligation to pay the full filing fees arises at the time Plaintiff filed the

civil complaint in this Court, Plaintiff remains liable for payment of the civil action filing fees

despite the dismissal of his action. See In re Alea, 286 F.3d at 381. Not to require payment of the



                                                   5
 Case 1:21-cv-00395-HYJ-RSK ECF No. 2, PageID.14 Filed 05/12/21 Page 6 of 6




full filing fees would permit a prisoner subject to the three-strikes rule to continue to file frivolous

civil complaints without financial consequence. Id. Accordingly, the Court assesses and Plaintiff

must pay the $402.00 filing fees for this action.

                                             Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Plaintiff’s complaint will be dismissed as frivolous under 28 U.S.C.

§ 1915A. For the same reasons the Court concludes that Plaintiff’s claims are properly dismissed,

the Court also concludes that any issue Plaintiff might raise on appeal would be frivolous.

Coppedge v. United States, 369 U.S. 438, 445 (1962). Accordingly, the Court certifies that an

appeal would not be taken in good faith.

               A dismissal for frivolousness qualifies as a dismissal described by 28 U.S.C.

§ 1915(g).

               A judgment and order consistent with this opinion will be entered.



Dated:    May 12, 2021                                   /s/ Hala Y. Jarbou
                                                        HALA Y. JARBOU
                                                        UNITED STATES DISTRICT JUDGE




                                                    6
